No. 99-30466
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30466
                        Conference Calendar


CLIFTON DRUMMER, Jr.,

                                          Plaintiff-Appellant,

versus

CHARLES C. FOTI, Jr., Sheriff,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-3691-J
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Clifton Drummer, Jr., Louisiana prisoner no. 826015, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 prisoner

civil rights complaint as frivolous based upon his failure to

exhaust his prison remedies.   The complaint was dismissed with

prejudice to his right to file another IFP complaint based upon

the same facts.   Drummer argues that the court abused its

discretion in dismissing his complaint with prejudice and that

the court abused its discretion in dismissing the complaint

without first determining whether he had made a good faith effort


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30466
                                -2-

to exhaust his administrative remedies or whether the available

remedies were “adequate, speedy, and in compliance with the

statutory minimum standards.”   The district court’s decision is

AFFIRMED.   See Underwood v. Wilson, 151 F.3d 292 (5th Cir. 1998),

cert. denied, 119 S. Ct. 1809 (1999).

     AFFIRMED.